Citation Nr: 0414490	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  97-32 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a bilateral hip 
disorder.

3.  Entitlement to an evaluation in excess of 10 percent 
prior to September 7, 1999, in excess of 20 percent from 
September 7, 1999 to April 14, 2002, and in excess of 40 
percent from April 15, 2002, for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from May 1976 to May 1979.  

His claims come before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Offices (ROs) in Chicago, Illinois, and 
Lincoln, Nebraska.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

In January 2004, the Board made final decisions on some of 
the veteran's claims.  The issues of entitlement to service 
connection for a bilateral knee disorder, entitlement to 
service connection for a bilateral hip disorder, and 
entitlement to an evaluation in excess of 10 percent prior to 
September 7, 1999, in excess of 20 percent from September 7, 
1999 to April 14, 2002, and in excess of 40 percent from 
April 15, 2002, for a low back disability, were REMANDED for 
further development.  The case was subsequently returned to 
the Board, without development or explanation.  The United 
States Court of Appeals for Veterans Claims has held that a 
REMAND by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
Consequently, the case is being returned to the RO for 
compliance with the original REMAND of January 2004.  

The veteran claims that he is entitled to service connection 
for bilateral knee and hip disorders, and an increased 
evaluation for a low back disorder.  He argues that he 
developed knee and hip disorders either in service, or 
thereafter, as a result of his service-connected low back and 
left foot disabilities.  He also argues that the evaluations 
the RO has assigned his low back disability since he filed 
his claim for an increased evaluation do not accurately 
reflect the severity of his low back symptomatology.

First, on November 9, 2000, the President signed into law the 
VCAA.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)).  The VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit provided there is a 
reasonable possibility that such assistance will aid in 
substantiating the claim.  This assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103(A) (West 
2002).  In this case, such an examination is necessary as the 
record conflicts regarding whether the veteran has bilateral 
knee and hip disabilities.  The record also conflicts 
regarding whether these disabilities, to the extent they 
exist, are related to the veteran's period of active service, 
during which he received treatment for a right knee strain, 
or to a service-connected disability.  

During VA spine and hip examinations conducted in September 
1996 and November 1996, an examiner (not qualified as a 
physician) and a physician's assistant diagnosed degenerative 
joint disease of the knees and right hip.  Thereafter, in an 
addendum dated November 1996, the physician's assistant 
elaborated that the veteran's bilateral hip and knee problems 
were secondary to the degenerative joint disease in his 
lumbar spine and knees, but were not related to his left foot 
disability.  To the contrary, during a VA bone and joint 
examination conducted in February 1997, an examiner found no 
significant hip disease and indicated that there was not 
enough evidence to definitively diagnose degenerative 
arthritis of the knees.  He opined that the veteran's 
service-connected foot disability played no significant role 
in the veteran's knee and hip complaints and that these 
complaints were most likely related to the veteran's low back 
area, possibly degenerative disc disease.  He indicated that 
further testing would have to be conducted to prove or 
disprove a particular diagnosis.  Despite the examiner's 
comments, VA conducted no additional tests.  Accordingly, on 
Remand, VA should afford the veteran another VA examination 
of his knees and hips, during which an examiner can conduct 
all necessary tests and definitively determine whether the 
veteran has a bilateral knee and/or bilateral hip disorder, 
and if so, whether any such disorder is related to the 
veteran's period of active service or to a service-connected 
disability.  

Second, while the veteran's back claim was pending before the 
Board, the criteria for rating spine disabilities were 
amended.  See 68 Fed. Reg. 51,454, 51,458 (Aug. 27, 2003).  
VA has not yet had the opportunity to inform the veteran of 
the amendment, cite the amended regulation in a supplemental 
statement of the case, or consider the veteran's claim for an 
increased evaluation pursuant thereto.  Such action should be 
taken on Remand.  In addition, VA conducted the last spine 
examination in June 2002, before the change in the rating 
criteria.  Accordingly, VA should afford the veteran another 
VA spine examination for the purpose of determining the 
severity of the veteran's low back disability pursuant to 
those criteria, including the underlying pathology for his 
low back pain.  

Third, in a rating decision dated January 2000, the RO 
increased the evaluation assigned the veteran's low back 
disorder to 20 percent, effective from September 7, 1999.  
Thereafter, in a written statement received in March 2000, 
the veteran expressed disagreement with the effective date 
that the RO assigned.  The RO acknowledged this written 
statement as a notice of disagreement in a letter dated July 
2000, and indicated that it had previously issued a 
supplemental statement of the case addressing whether the 
veteran was entitled to an earlier effective date for the 
increased evaluation.  Contrary to the RO's assertion, 
however, the record reflects that the RO has not yet issued a 
statement of the case addressing this issue.  

A Remand is thus necessary so that VA can cure this 
procedural defect.  38 C.F.R. §§ 19.9, 20.200, 20.201 (2003); 
see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. 
App. 124 (1996).  Once VA does so, it should return the 
veteran's earlier effective date claim to the Board for a 
decision only if the veteran perfects his appeal of that 
claim in a timely manner.  Smallwood v. Brown, 10 Vet. App. 
93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997) (holding that, if the claims file does 
not contain a notice of disagreement, a statement of the case 
and a substantive appeal, the Board is not required, and in 
fact, has no authority, to decide the claim).  

This claim is remanded for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  VA should afford the veteran a VA 
examination of his knees and hips.  The 
purpose of this examination is to 
determine the etiology of any knee and 
hip disorder shown to exist.  VA should 
forward the claims file to the examiner 
for review and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests, including x-rays, are 
performed, the examiner should: (1) 
record all current complaints and 
pertinent clinical findings associated 
with the veteran's hips and knees; (2) 
diagnose all knee and hip disorders shown 
to exist; and with regard to each 
disorder; 
(3) opine whether it is at least as 
likely as not related to the veteran's 
period of active service, including 
documented treatment for a right knee 
strain, or to a service-connected 
disability, including of the low back and 
left foot.  The examiner should provide 
detailed rationale, with specific 
references to the record, for his 
opinion.    

3.  VA should afford the veteran a VA 
examination of his service-connected low 
back disability, which includes an 
identification of the underlying 
pathologic process that would account for 
the veteran's complaints of pain.  The 
purpose of this examination is to 
evaluate the severity of that disability 
under the revised criteria for rating 
back disabilities.  VA should forward the 
claims file to the examiner for review 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should: (1) 
record all current complaints and 
pertinent clinical findings associated 
with the veteran's service-connected low 
back disability, including arthritis or 
disc disease of the lumbar spine, if 
appropriate; (2) identify the underlying 
pathological process responsible for the 
veteran's complaints of pain; and (3) 
describe in detail the extent of any 
functional loss caused by that 
disability, including on range of motion 
testing.  The examiner should consider 
whether the low back disability causes 
functional loss due to reduced or 
excessive excursion, decreased strength, 
speed, or endurance, or the absence of 
necessary structures, deformity, 
adhesion, or defective innervation, and 
if so, describe the extent of this loss 
during flare-ups due to weakened 
movement, excess fatigability, 
incoordination, or pain on use.  The 
examiner should describe this loss in 
terms of additional limitation of motion 
beyond that which is observed clinically.  
The examiner should indicate whether any 
reported pain is supported by adequate 
pathology and evidenced by visible 
behavior.  The examiner should provide 
detailed rationale, with specific 
references to the record, for his 
opinion.  

4.  Once the foregoing development is 
completed, VA should readjudicate the 
veteran's claims based on all of the 
evidence of record.  With regard to the 
veteran's back claim, VA should consider 
both the former and revised criteria for 
rating spine disabilities.  If VA denies 
any benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto before the case is returned to 
the Board for appellate review.  VA 
should also provide the veteran and his 
representative a statement of the case 
addressing the issue of whether the 
veteran is entitled to an earlier 
effective date for the assignment of a 20 
percent evaluation for a low back 
disorder.  VA should advise the veteran 
that the Board will not decide this issue 
unless he perfects his appeal.  

The purposes of this REMAND are to ensure the veteran due 
process of law and to obtain additional medical information.  
No inference should be drawn regarding the ultimate 
disposition of this claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



